The opinion of the Court was delivered by
Pocinó, J.
The defendant s.eelrs relief from a conviction of murder without capital punishment, and he relies on two hills of exception :
1st. He charges error in the disposition made by the trial judge of his motion to quash the indictment. His ground was that the finding of the grand jury was not supported by sufficient evidence, but that it rested exclusively on the testimony taken at the coroner’s inquest. The judge properly refused to hear evidence in support of the charge of alleged misconduct of the grand jury.
There was no defect of form or of substance apparent on the face of the indictment, and none was even alleged, and hence the motion to quash contained no elements which must form the basis of such a motion. i
The finding of the grand jury is not a, verdict or judgment; it amounts, at most, to an accusation; aud we know of no law which fixes the nature or quantum of the evidence on which the grand jury must rest their conclusions.
The law which exacts of members of the grand jury a solemn oath not to disclose the proceedings which take place in the grand jury room can surely not he invoked to open the lips of these same members in order to give testimony concerning the very proceedings which they have promised under the sanctity of an oath to keep secret. If, therefore, the inquiry suggested by defendant’s complaint could in the least he sanctioned by law, the investigation would, he paralyzed by reason of the utter absence of a.ll means to render it effective.
But in law as well as in reason there is no more authority to justify an inquiry into the nature of the evidence which the grand jury has considered in finding a true bill than there would be to require the *682District Attorney to disclose or detail the sources of knowledge on which lie bases Me information in cases where that proceeding is sanctioned by law. State vs. Jones, 8 Rob. 617; State vs. Bunger, 14 Ann. 461.
2d. The second complaint charges error in allowing the officer who had arrested the accused to answer the question, “when and where was the accused arrested V
The ground is that the intention of the State was to show that the accused had ded from justice, without any averment to that effect in the indictment.
Nothing in the question or in the record shows that such was the intention of the District Attorney.
And if the question had drawn from the witness an answer showing the fact, the objection would go to the effect, and not to the admissibility of the evidence.
We find no error to the prejudice of the accused.
Judgment affirmed.